Citation Nr: 1820251	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-27 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services 


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's daughter 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1966 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the RO in Roanoke, Virginia, which denied service connection for major depressive disorder.  

In November 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the record. 


FINDING OF FACT

The currently diagnosed major depressive disorder had its onset during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a major depressive disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the Board is granting service connection for major depressive disorder, constituting a full grant of the benefit sought on appeal, there remains no aspect of the claim to be further substantiated, and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Major Depressive Disorder 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran has been diagnosed with major depressive disorder, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) do not apply.  

The Veteran contends that the currently diagnosed major depressive disorder first manifested during service and has continued since service separation.  The January 2014 notice of disagreement reflects that the Veteran wrote that depression began during service.  The August 2014 substantive appeal reflects that the Veteran wrote that depression began during service and was caused by events during three tours in Vietnam.  At the November 2016 Board hearing, the Veteran testified that symptoms of depression began during service in Vietnam and continued since service separation.  The Veteran's daughter also testified to witnessing the Veteran experience depressed mood and crying episodes.  See November 2016 Board hearing transcript.   

First, the evidence of record demonstrates that the Veteran has currently diagnosed major depressive disorder.  See December 2012 VA treatment record; see also May 2013 VA treatment records.  

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of depression in service and since service separation that were later diagnosed as major depressive disorder (i.e., whether an acquired psychiatric disorder was "incurred in" service).  Evidence weighing against this finding includes the service treatment records showing no complaints of, treatment for, or symptoms of depression.  

The evidence weighing in favor of the claim includes the service personnel records reflecting two bronze stars related to combat service in Vietnam.  Additional favorable evidence includes the Veteran's consistent lay statements demonstrating depression symptoms since service, to include the November 2014 notice of disagreement, the August 2014 substantive appeal, and the November 2016 Board hearing transcript each reflecting self-reports of depression first manifesting during service, and that depression has continued since service.  In addition, the Veteran's daughter testified to witnessing the Veteran experience depressed mood and crying episodes, and various VA treatment records reflect treatment for depression.  See December 2012, May 2013 VA treatment records; see also November 2016 Board hearing transcript.  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the presumptive theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  While the major depressive disorder is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had depression disability symptoms that began during service and continued since service separation, which was later diagnosed as major depressive disorder, thus tending to show direct service incurrence.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a), (d).  

As discussed above, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that depression (later diagnosed as major depressive disorder) began in service and was so directly "incurred in" service.  The finding that the Veteran has had depression symptoms since service is supportive of the direct service connection theory of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed major depressive disorder.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  For these 
reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that major depressive disorder was incurred in active service; thus, the criteria for service connection for a major depressive disorder have been met.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for major depressive disorder is granted.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


